[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON PLAINTIFF'S OBJECTION TO DISCLOSURE OF EXPERTS (MOTION #114)
This case was claimed to the jury list on May 21, 1993. The plaintiffs disclosed expert witnesses on January 28, 1994. The defendant disclosed expert witnesses on September 30, 1994. The medical information the defendant seeks to introduce at trial is not a surprise to the plaintiffs. The plaintiffs' objection to disclosure is overruled. In order to remove any possible prejudice to plaintiffs, the defendant shall make his experts available for depositions within forty-five days of today should plaintiffs notice the depositions.
THIM, JUDGE CT Page 10613